Citation Nr: 0026658	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  99-07 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating from an original grant 
of service connection for dysthymic disorder and social 
phobia, currently evaluated as 50 percent disabling.

2.  Entitlement to an increased rating for acne vulgaris, 
cystic type, currently evaluated as 30 percent disabling.

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disorders (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from January 1969 to 
February 1971.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions rendered by the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In July 2000, a personal hearing was held before the 
undersigned Acting Veterans Law Judge, sitting in Washington, 
D.C.

The veteran, at his personal hearing before the undersigned, 
requested entitlement to dental treatment.  This matter is 
not before the Board, and is referred to the RO for action as 
appropriate.


REMAND

The veteran, by alleging increased impairment, has presented 
well-grounded claims for an increased disability rating for 
his service-connected acne vulgaris, and for a TDIU, within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991); cf. 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) 
(contention by the claimant that the service-connected 
disorder has increased in severity renders a claim plausible 
and, therefore, well grounded).  He has also alleged that his 
service-connected dysthymic disorder and social phobia is 
more severe than reflected by the disability rating assigned 
therefor, and has accordingly presented a well-grounded claim 
for that disorder; cf. Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995) (when veterans benefit claimant is awarded service 
connection for disability and subsequently appeals RO's 
initial assignment or rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open).

The report of the VA psychiatric examination conducted in 
August 1998 indicates that the veteran was currently seeing a 
physician at the Greenville Mental Health Clinic for 
treatment of his service-connected dysthymic disorder and 
social phobia.  Treatment records dated in June 1998 and July 
1998 are associated with the veteran's claims folder; 
however, records of any additional treatment accorded the 
veteran for his mental health problems have not been made 
available.  Such records should be obtained and considered 
prior to any further appellate action; see Bell v. Derwinski, 
2 Vet. App. 611 (1992).  

In addition, the Board believes that, in conjunction with 
this REMAND decision, the veteran should be accorded another 
VA examination of his service-connected acne vulgaris.  While 
the report of an August 1998 VA skin examination is of 
record, this report does not include any color photographs of 
the veteran's disorder, nor does it indicate that any such 
photographs were made at the time.  The Board is of the 
opinion that such pictures would be helpful in determining 
whether the next higher disability criteria under 38 C.F.R. 
§ 4.118, Diagnostic Code 7800, are satisfied.

The Board notes that review by the RO pursuant to the 
development requested herein, with regard to the disability 
ratings assigned for the veteran's two compensable service-
connected disorders, potentially could affect disposition of 
his claim for TDIU benefits.  Accordingly, Board 
consideration of that issue is deferred pending further 
review of that claim by the RO subsequent to completion of 
the actions requested below. 


In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should obtain records of all 
treatment accorded the veteran at VA's 
Greenville Mental Hygiene Clinic 
subsequent to July 20, 1998.

2.  The RO should accord the veteran a VA 
dermatological examination by the 
appropriate specialist, in order to 
ascertain the severity of his acne 
vulgaris, cystic type.  All tests 
indicated are to be accomplished at this 
time, and all findings, and the reasons 
therefor, are to be set forth in a clear, 
logical and legible manner on the 
examination report.  In particular, the 
examiner should take color photographs 
demonstrating the nature and extent of 
the veteran's skin disorder.  These color 
photographs are to be associated with the 
examination report.  The veteran's claims 
folder and a copy of this Remand are to 
be furnished to the examiner, for his or 
her review and referral, prior to this 
examination.

3.  Thereafter, the RO should review the 
veteran's claims, and determine whether 
increased disability ratings for service-
connected dysthymic disorder with social 
phobia, and for acne vulgaris, can now be 
granted.  As to the question of a higher 
disability rating for dysthymic disorder 
with social phobia, the RO should 
consider this matter pursuant to the 
procedures set forth in Fenderson v. 
West, 12 Vet. App. 119 (1999), with 
regard to the possibility of "staged" 
ratings.  In addition, at this time the 
RO should also determine 

whether a total rating for compensation 
purposes based on individual 
unemployability can now be granted.

If the decision remains in any manner 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case and a 
reasonable period of time within which to 
respond thereto.  The case should then be 
returned to the Board for further 
appellate review, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is also advised that failure to report 
for a scheduled VA examination without demonstrated good 
cause may result in adverse action with regard to his claims, 
to include the possible denial thereof.  38 C.F.R. § 3.655 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.


The veteran need take no action until he is so advised.  The 
purposes of this REMAND are to satisfy due process concerns 
and to obtain additional evidence.  No inferences as to the 
ultimate disposition of these claims should be made.



		
	M. S. SIEGEL
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



